                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                  IN THE UNITED STATES DISTRICT COURT                    March 25, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                            HOUSTON DIVISION

LEE ARTHUR HICKMAN,                    §
                                       §
     Plaintiff,                        §
                                       §
v.                                     §        CIVIL ACTION NO. H-18-693
                                       §
MELTON ELECTRIC,                       §
                                       §
     Defendant.                        §

                   ORDER ADOPTING MAGISTRATE JUDGE'S
                     MEMORANDUM AND RECOMMENDATION

     Having reviewed de novo the Magistrate Judge's Memorandum and
                                                                              1
Recommendation (Docket Entry No. 26) dated February 27, 2019,                     the

court is of the opinion that said Memorandum and Recommendation

should be adopted by this court.

     It    is,    therefore,     ORDERED     that    the    Memorandum            and

Recommendation is ADOPTED by this court.             Plaintiff may file an

amended complaint that sets forth a race discrimination claim under

Title VII within fourteen (14) days from the date of this Order.

     The Clerk shall send copies of this Order to the respective

parties.

     SIGNED this ~~ day of March, 2019,




                                             UNITED STATES DISTRICT JUDGE




           The parties filed no objections to the Memorandum and Recommendation.
